DETAILED ACTION
	The following is a response to the amendment filed 8/26/2022 which has been entered.
Response to Amendment
	Claims 13-21 and 24 are pending in the application. Claims 1-12, 22 and 23 are cancelled.
	-The claim objection has been withdrawn due to applicant cancelling claims 10 and 22 and amending claim 21 accordingly.
	-The 112(a) rejection has been withdrawn pertaining to cancellation of claims 11, 12 and 23.
	-The 112(b) rejection has been withdrawn pertaining to cancellation of claims 11, 12 and 22 and amending claims 19 and 20 (pertaining to claim 21). The 112(b) rejection based on the 112(f) claim interpretation pertaining to the term “logic” has been withdrawn based on interview conversation with applicant on 8/23/22.
	-The 103 rejections has been withdrawn due to applicant cancelling claim 5 and amending claim 20 with limitations not disclosed by the prior art of record used in the rejections.
	-The double patenting rejection has been withdrawn due to applicant cancelling claim 5 and amending claim 20 with limitations not disclosed in scope by the patented claims in U.S. patent 11047472.



Response to Arguments
Applicant's arguments pertaining to the 112(a) and 112(b) rejections (priority claim to provisional and co-pending applications) have been fully considered but they are not persuasive. The examiner appreciates applicant’s indication of where descriptive support for the limitations as recited in claims 18, 19 and last three lines of claim 20 can be found. However upon reviewing the paragraphs as indicated, the examiner still hasn’t found where descriptive support for the recited limitations are found.  During the interview with Mr. Edward Caja on 8/23/22, there was no discussion pertaining to substance and burden requirements on behalf of the examiner pertaining to the 112(a) and 112(b) rejection for written description requirement. The examiner did clarify (upon Mr. Caja’s request) what is considered to be lacking (from claims 18 and 19 being non cancelled claims) in the original disclosure (including provisional and co-pending applications) pertaining to the recitations dealing with a choice of the selected launch mode being an on pedal launch blended with clutch torque and another choice of the selected launch mode providing a high idle release with clutch engaging at high RPM.  Mr. Caja agreed that support in the original disclosure would be pointed out in the response as well as an EXPLANATION of how the indicated support is descriptive of the limitations as recited (based on Mr. Caja indicating that the parent and/or original disclosure from which this present invention depends from uses different wording and/or explanation from the current claim recitations).
Currently, applicant is lacking a descriptive support via 112(a) written description requirement for the recitations as written in claims 18, 19 and last three lines of claim 20 with the evidence by the examiner being that there seems to be NO WRITTEN DESCRIPTION in the original disclosure as filed to indicate to one of ordinary skill in the art that applicant had possession of the claimed invention at time application was filed.
The examiner suggest applicant EXPLAIN how the indicated paragraphs correspond in descriptive support for a choice of the selected launch mode being an on pedal launch blended with clutch torque and another choice of the selected launch mode providing a high idle release with clutch engaging at high RPM (as well as indicate where in the provisional and co-pending priority applications support is found). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 18, 19 and 20 recite the limitations pertaining to “a choice of the selected launch mode being an on pedal launch blended with clutch torque and another choice of the selected launch mode providing a high idle release with clutch engaging at high RPM”. However, these limitations don’t seem to be supported and/or described by the present disclosure (or the parent applications along with the provisional applications) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 18, 19 and 20 recite the limitations pertaining to “a choice of the selected launch mode being an on pedal launch blended with clutch torque and another choice of the selected launch mode providing a high idle release with clutch engaging at high RPM”. However, these limitations don’t seem to be supported and/or described by the present disclosure (or the parent applications along with the provisional applications) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter
Claims 13-21 and 24 are allowed (via prior art purposes only). 
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 13) a transmission having an input shaft coupled to a prime mover, countershaft having gears, a main shaft having gears, an output shaft, a shift actuator coupling the input to main shaft by coupling the gears between the counter and main shafts, the actuator mounted to an exterior wall of housing partially housing the counter and main shafts, a clutch decoupling the prime mover from input shaft, a progressive actuator coupled to clutch in which the position corresponds to clutch position, a controller having a clutch characterization logic interpreting a clutch torque profile providing relation between the clutch position and torque value, a clutch control logic commanding a second progressive actuator position in response to a clutch torque reference value and profile and the characterization logic interprets the second actuator position and an indicated clutch torque and updates the profile in response to the second actuator position and indicated torque and means providing lock up time of clutch including time commencing with a torque request time and ending with lock up event wherein the event includes a slip value lower than a lock up slip threshold value and in combination with the limitations exactly as written in claim 13.
-(as to claim 20) an apparatus having a clutch characterization logic to interpret a clutch torque profile providing a relation between a position of a clutch and a torque value; a clutch control logic to command a position of a progressive actuator of a transmission, wherein the position corresponds to a clutch, in response to a clutch torque reference value and torque profile; and wherein the characterization logic is further interprets a position of the actuator and an indicated clutch torque, wherein the interpreting torque is in response to a prime mover torque value; and update the profile in response to the actuator position and indicated clutch torque; a means for providing a lock-up time of the clutch which is a time commencing with a clutch torque request time and ending with a clutch lock-up event, wherein the event has a clutch slip value being lower than a clutch lock-up slip threshold value; and a launch characterization logic to adapt a set of torque curves based at least on a selected launch mode, wherein a choice of the selected mode is an on pedal launch blended with clutch torque that improves a launch feel, and another choice of the selected mode provides a high idle release with clutch engaging at a high RPM and in combination with the limitations as exactly written in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        September 10, 2022